1    Kristin A. Zilberstein, Esq. (SBN: 200041)
     Jennifer R. Bergh, Esq. (SBN 305219)
2
     Adam P. Thursby, Esq. (SBN 318465)
3    GHIDOTTI BERGER
     1920 Old Tustin Ave.
4    Santa Ana, CA 92705
5    Ph: (949) 427-2010
     Fax: (949) 427-2732
6    athursby@ghidottiberger.com
7    Attorney for:
8    US Bank Trust N.A. as trustee of the Igloo Series III Trust

9
10
                               UNITED STATES BANKRUPTCY COURT
11
                               SOUTHERN DISTRICT OF CALIFORNIA
12
13   In re:                                          )   Case No. 17-00209-MM13
                                                     )
14
     Ana Hilda Herrera,                              )   RS #         MRG-1
15                                                   )
                  Debtor.                            )   Chapter 13
16                                                   )
17                                                   )
                                                     )   NOTICE OF ERRATA TO
18                                                   )   DECLARATION REGARDING DEFAULT
                                                     )   UNDER THE ADEQUATE PROTECTION
19
                                                     )   ORDER
20                                                   )
                                                     )
21                                                   )
22                                                   )
                                                     )
23                                                   )
                                                     )
24                                                   )
25
26
27
28
29


                                                     1                        Case No. 17-00209-MM13
                                                                                     Default Declaration
1                                         NOTICE OF ERRATA
2
3
     US Bank Trust N.A. as trustee of the Igloo Series III Trust respectfully submits this errata to its
4    Declaration Regarding Default under the Adequate Protection Order which was filed on January
5    9th 2019 as Docket #46. Paragraph 3 mistakenly refers to the debtor as Wei Chun Lee. It should
     refer to the debtor as Ana Hilda Herrera.
6
7    Dated: January 10, 2019                                      Respectfully Submitted,
8
9                                                                 /s/ Kristin A. Zilberstein
                                                                  Kristin A. Zilberstein, Esq.
10
                                                                  Counsel for US Bank Trust N.A. as
11                                                                trustee of the Igloo Series III Trust
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29


                                                      2                            Case No. 17-00209-MM13
                                                                                          Default Declaration
 1   Kristin Zilberstein, Esq. (SBN: 200041)
     Adam Thursby, Esq. (SBN: 318465)
 2   Jennifer Bergh, Esq. (SBN: 305219)
 3   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     GHIDOTTI BERGER
 4   1920 Old Tustin Ave.
     Santa Ana, CA 92705
 5   Ph: (949) 427-2010
 6   Fax: (949) 427-2732
     kzilberstein@ghidottiberger.com
 7
     Attorney for Creditor
 8   U.S. Bank Trust N.A., as Trustee of the Igloo Series III Trust
 9
                               UNITED STATES BANKRUPTCY COURT
10
                 SOUTHERN DISTRICT OF CALIFORNIA – SAN DIEGO DIVISION
11
12   In Re:                                               )   CASE NO.: 17-00209-MM13
                                                          )
13
     Ana Hilda Herrera,                                   )   CHAPTER 13
14         Debtors.                                       )
                                                          )   CERTIFICATE OF SERVICE
15                                                        )
                                                          )
16
                                                          )
17                                                        )
                                                          )
18                                                        )
19                                                        )
                                                          )
20
21                                    CERTIFICATE OF SERVICE
22
23            I am employed in the County of Orange, State of California. I am over the age of

24   eighteen and not a party to the within action. My business address is: 1920 Old Tustin
25   Avenue, Santa Ana, CA 92705.
26
              I am readily familiar with the business’s practice for collection and processing of
27
     correspondence for mailing with the United States Postal Service; such correspondence would
28




                                                      1
                                       CERTIFICATE OF SERVICE
 1   be deposited with the United States Postal Service the same day of deposit in the ordinary
 2   course of business.
 3
     On January 10, 2019 I served the following documents described as:
 4
                  NOTICE OF ERRATA TO DECLARATION REGARDING DEFAULT
 5
             UNDER THE ADEQUATE PROTECTION ORDER
 6   on the interested parties in this action by placing a true and correct copy thereof in a sealed

 7   envelope addressed as follows:
 8
     (Via United States Mail)
 9   Debtor                                              Trustee
     Ana Hilda Herrera                                   Thomas H. Billingslea
10   1903 Parrot Street                                  401 West A Street, Suite 1680
11   San Diego, CA 92105                                 San Diego, CA 92101

12   Debtor’s Counsel                                    U.S. Trustee
     Janet Gutierrez                                     Office of the U.S. Trustee
13   Gutierrez & Associates                              880 Front Street
14   350 Tenth Avenue, suite 1049                        Suite 3230
     San Diego, CA 92101                                 San Diego, CA 92101
15
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
16
     the United States Postal Service by placing them for collection and mailing on that date
17   following ordinary business practices.

18   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
19   Eastern District of California

20   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
21
22           Executed on January 10, 2019 at Santa Ana, California

23   /s / Krystle Miller
     Krystle Miller
24
25
26
27
28




                                                     2
                                      CERTIFICATE OF SERVICE
